Citation Nr: 0822667	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  07-21 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a broken nose.

4.  Entitlement to service connection for arthritis of the 
back and pelvic area.

5.  Entitlement to service connection for arthritis of the 
right big toe and foot.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran and Observers


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In September 2007, the veteran testified at an RO hearing.  A 
transcript of this hearing is of record.  In April 2008, the 
veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.  The veteran submitted additional evidence 
along with a waiver of RO consideration of this evidence.    


FINDINGS OF FACT

1.  Hearing loss, tinnitus, arthritis, right foot or toe 
injury, back or pelvic injury, or a nose injury other than a 
fracture at age 3 were not shown in service or for many years 
thereafter.

2.  The veteran testified that he received no treatment in 
service for his claimed conditions. 

CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may such be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).

3.  A broken nose was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  Arthritis of the back and pelvis was not incurred in or 
aggravated by active service, nor may such be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  Arthritis of the right big toe and foot was not incurred 
in or aggravated by active service, nor may such be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in letters dated in April and June 2005, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, and a National Geographic 
article.  The Board notes that a VA examination was not 
scheduled for his arthritis claims or his broken nose claim.  
However, as there is no competent evidence establishing in-
service injury or disease, such examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4); see also Duenas v. Principi, 18 
Vet. App. 512, 517 (2004) ("a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease.").

The Board notes that the veteran contends that some of his 
service treatment records are missing.  However, the 
veteran's service treatment records were associated with the 
claims file during March 1965.  Additionally, the veteran 
indicated during his April 2008 Travel Board hearing that he 
did not receive medical treatment during service for any of 
his claimed conditions.  To sum up, there is no objective 
evidence indicating that the veteran's claims file does not 
contain all of his service treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, providing testimony, 
release forms, and evidence.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss or arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Bilateral Hearing Loss and Tinnitus

The veteran contends that his bilateral hearing loss and 
tinnitus are due to exposure to gunfire during training in 
service.  The veteran also contends in the alternative that 
his hearing loss is caused by quinine taken in service.

The veteran's service treatment records are negative for 
complaints of tinnitus or hearing loss in service.  The 
veteran's separation examination dated in September 1947 
indicates that his hearing was 15/15 using the whispered 
voice test; which is the same result noted on the induction 
examination dated in April 1946.  

The veteran was afforded a VA examination during July 1965 in 
the context of a claim for VA non-service connected pension 
benefits.  Under the ears section of the examination, hearing 
loss is noted.  There is no indication of the severity of the 
hearing loss.  There is no indication that the veteran or the 
physician attributed this hearing loss to service.  There is 
no indication that the veteran claimed that he had tinnitus 
at that time.  

The veteran was afforded a VA examination during October 
2007.  The examiner indicated he reviewed the claims file.  
The veteran complained to the examiner that he had suffered 
from hearing loss and tinnitus since the 1950's.  He 
additionally reported his history of noise exposure as having 
trained with an M1 rifle and a quad 4 machine gun; worked as 
a farmer for 15 years driving a tractor; and hunted.  The 
examiner indicated that although the veteran complained of 
bilateral, constant tinnitus; the tinnitus was reported as 
beginning in the 1950's and there was no evidence to support 
that it was related to the veteran's service.  The veteran's 
hearing test indicated that he had moderately severe to 
profound sensorineural hearing loss in both ears.  The 
examiner indicated that he had reviewed records in the 
claims.  The examiner opined that there was no evidence to 
support the veteran's claim that his hearing loss existed at 
discharge.  The rationale for this opinion stated that the 
audiometric configuration and reports of slow gradual loss of 
hearing suggest that the veteran's hearing loss is secondary 
to post-discharge causes, primarily presbyacusis.  

During testimony at the veteran's travel Board hearing, the 
veteran testified that he fired M1s, .45s, and submachine 
guns without wearing hearing protection.  The Board also 
acknowledges the veteran's additional argument, presented 
initially at the veteran's travel Board hearing, that quinine 
taken in service led to his hearing loss.  However, there is 
no indication in his service medical record that he was ever 
given quinine.  In fact, the discharge examination dated in 
September 1947 indicates that the veteran denied a history of 
malaria at that time.  Also, there is no indication in the 
veteran's service treatment records that he was ever given 
quinine as a preventative measure.  Moreover, there is no 
evidence of any hearing loss in service, and the VA examiner 
noted the hearing loss is due to post-service causes.  Thus, 
the article is entitled to little, if any, probative weight.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding 
that generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).

The only evidence supporting the veteran's claim consists of 
his statements.  In contrast, the Board emphasizes that 
following the October 2007 VA examination, the examiner noted 
that he had reviewed the claims folder.  He thoroughly 
interviewed the veteran.  He provided adequate reasoning and 
bases for his opinion, and he opined that the veteran's 
bilateral hearing loss and tinnitus were not related to his 
active service. 
 
The Board concludes that the medical findings are of greater 
probative value than the veteran's allegations regarding his 
hearing loss and tinnitus.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claims for service connection for bilateral hearing loss 
and tinnitus. 


Broken Nose

The veteran contends that his nose was broken during basic 
training.  He testified at his Board hearing that he was 
participating in bayonet training and a fellow soldier hit 
him in the nose, severely breaking it.  The veteran indicates 
that he did not receive medical treatment and straightened 
his nose out himself.  Service treatment records do not 
reveal any treatment for a nasal injury.  His separation 
examination noted a history of a broken nose at age 3.  The 
examination report indicated that the condition existed prior 
to entrance in military service, was not aggravated by 
military service, and was not incurred while in military 
service.  

While there is a history of a preservice nasal fracture, 
there is no evidence in the service treatment records of any 
nasal injury.  The veteran indicated he did not seek 
treatment, but fixed it himself.  However, since the veteran 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board 
finds service treatment records to be more probative than the 
veteran's current recollection concerning the origin of his 
nasal fracture.  In this regard, the Board finds it unlikely 
that what is now reported as a severe break in the nose was 
not mentioned in conjunction with a history of a childhood 
fracture at the time of the separation examination.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for a 
broken nose as there is no competent evidence of any in-
service injury. 


Arthritis, Pelvic Area and Back

The veteran contended during his Board hearing that while in 
service he was hit in the middle of the back with a heavy 
cake turner during an altercation; however, he did not seek 
medical treatment at that time.  He additionally contends 
that his back has bothered him since that time and that his 
current back and pelvis arthritis were caused by this injury.  

Service treatment records reveal no evidence of treatment for 
a back or pelvic injury during active service, which the 
veteran acknowledges.  There is no evidence of arthritis 
within one year of discharge from service.

The veteran's VA examination conducted in July 1965, in the 
context of a non-service connected pension claim, indicates 
that the veteran's primary complaints concerned his chest and 
respiratory condition.  An x-ray at that time revealed very 
slight rotary scoliosis of the lumbar spine, minimal spurring 
of the lumbarvertebral bodies, and possible slight narrowing 
of the disc space between L5-S1, but the lumbosacral angle is 
increased which may be partially developmental.  Sacroiliac 
joints were normal.  The examiner diagnosed x-ray evidence of 
osteoarthritis of the lumbar spine.  There is no indication 
that there was any relationship between the veteran's time in 
service and the arthritis.  A private treatment report from 
1987 noted that the veteran reported a history of back pain 
for 20 years, indicating onset well after discharge from 
service.  

The Board finds the medical evidence in this case showing no 
injury in service and no back complaints until approximately 
18 years after discharge is entitled to greater probative 
weight than the recollection of the veteran occurring almost 
60 years after his discharge from service.  To sum up, there 
is no competent evidence that the veteran suffered from a 
back injury during service which is related to his current 
arthritis, and no evidence of arthritis within one year 
following discharge from service.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for arthritis of the back 
and pelvis. 


Arthritis, Right Big Toe and Foot

The veteran contends that while working in a warehouse 
loading boxcars, a large push cart rolled towards him, 
hitting his back and running over his foot; however, he did 
not seek medical treatment at that time.  He contends in a 
statement dated in June 2005 that this caused an injury to 
his right big toe, the joint, and bone behind it.

There is no indication of musculoskeletal defects of the 
right foot on either the veteran's induction or separation 
examinations.  There is no record of treatment for a right 
big toe or foot disability during active service, which the 
veteran acknowledges.  His separation examination noted a 
history of a left toe fracture prior to service.  There is no 
evidence of arthritis within one year of service.  The 1965 
VA examination noted no complaints concerning the right foot; 
rather, he only reported the left foot fracture incurred 
prior to service.

While the veteran reported in a 1987 private treatment report 
that he has had right foot pain since 1947, such is not 
supported by the contemporaneous service medical records or 
the VA examination from 1965.  

To sum up, there is no objective evidence that the veteran 
suffered from a right toe or foot injury during service.  
There is also no evidence that the veteran suffered from 
arthritis of the right foot within one year of service.  The 
Board finds the contemporaneous evidence to be more probative 
than the recollection of the veteran almost 60 years after 
discharge from service.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for a foot and toe 
arthritis. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for a broken nose is 
denied.

Entitlement to service connection for arthritis of the back 
and pelvic area is denied.

Entitlement to service connection for arthritis of the right 
big toe and foot is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


